TNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 
Response to Amendment
The amendment filed 12/1/2020 has been entered
Claims 1, 3-6, 8-11, 17, 19-22, 24-27, 33, 35-38, 40-43, 49, 51-54, and 56-59 are allowed.
Claims 2, 7, 12-16, 18, 23, 28-32, 34, 39, 44-48, 50, 55, and 60-72 are canceled.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 17, 19-22, 24-27, 33, 35-38, 40-43, 49, 51-54, and 56-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to a system type dependent master information block (MIB).   
Prior art was found for the claims as follows:
Zhang (US 2011/0039499)
Papsakellariou (US 2015/0085717)
Wang (US 2009/0067352)
For the independent claims, Zhang, Papasakellariou, and Wang teach the limitations of the independent claims except for “in response to a determination that the duplexing configuration is the TDD configuration, postulating a special subframe configuration based at least in part on the TDD configuration of the carrier” and “wherein the MIB is received according to the postulated special subframe configuration in response to the determination that the duplexing configuration is the TDD configuration”.  Paragraph 123 of HE (US 2012/0230273) refers to updating a subframe configuration based on the MIB, but this is not the special subframe configuration, and the subframe configuration is also based on the MIB as opposed to being determined according to the TDD configuration before the MIB is received.  Paragraph 283 of Aiba (US 2016/0344515) teaches a special subframe configuration being set according to a parameter in the MIB, as opposed to special subframe configuration being determined or postulated according to TDD configuration before the MIB is received. Wang (US 2013/0044651) teaches bits in MIB used for TDD configuration, but nothing about special subframe configuration being determined or postulated according to TDD configuration.   
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/Examiner, Art Unit 2412                 
/WALLI Z BUTT/Examiner, Art Unit 2412